69239181                                     0029826252-CF014_0069239181
            Case 16-21018-CMB            Doc 178    Filed 02/03/21 Entered 02/03/21 11:30:35             Desc Main
                                                   Document     Page 1 of 4


      January 12, 2021




                       DAVID Z VALENCIK
                       938 PENN AVE STE 501
                       PITTSBURGH, PA 15222-3708




      $FFRXQW1XPEHU              0029826252
      3URSHUW\$GGUHVV            4033 TALL TIMBER DRI
                                   ALLISON PARK, PA 15101



      Dear Customer(s):

      Because our records indicate that your lien may be subject to Bankruptcy,please read the following:

            Select Portfolio Servicing, Inc. (SPS), the mortgage servicer on the above referenced account, is
            sending this to you to provide information regarding the lien on the real property referenced above.
            Our records indicate that your obligation has either been discharged or issubject to an automatic stay
            order under the United States Bankruptcy Code. This notice and any enclosed documents are for
            compliance and informational purposes only and do not constitute a demand for payment or an
            attempt to collect such obligation. Even thoughyour personal liability on the note may be discharged
            or subject to an automatic stay, the terms of the mortgage remain in effect, and the owner of the
            mortgage, as lien holder,continues to have a lien on the real property.
      If there is any bankruptcy proceeding pending that includes the subject property, then youmay need to obtain
      Bankruptcy Court approval prior to any refinance or sale of the property.Similarly, you may need Bankruptcy
      Court approval of any permanent modification of theaccount.
      Please review the enclosed letter regarding \RXU account.
      <RXPD\FRQWDFW636DWto
                               888-818-6032          discuss the enclosures. SPS representatives are available Monday
      through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8 a.m.
      to 2 p.m., Eastern Time.



      Sincerely,
      Select Portfolio Servicing, Inc.


            Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca
           esta carta. Nuestros representantes bilingües están a su disposición para contestar cualquier
                   pregunta. Llamenos al numero 800-831-0118 y seleccione/marque la opción 2.




                                                        EXHIBIT "A"




  CF014 1967                                         00237429000066010200                                    0029826252
69239181                           0029826252-CF014_0069239181
           Case 16-21018-CMB   Doc 178    Filed 02/03/21 Entered 02/03/21 11:30:35   Desc Main
                                         Document     Page 2 of 4
     Blank Back




  CF014 1967                                                                           0029826252
69239181                                  0029826252-CF014_0069239181
           Case 16-21018-CMB      Doc 178     Filed 02/03/21 Entered 02/03/21 11:30:35           Desc Main
                                             Document     Page 3 of 4


       January 12, 2021




                 THOMAS J HAYES
                 LAURIE E HAYES
                 4033 TALL TIMBER DR
                 ALLISON PARK, PA 15101




       Account Number:           0029826252
       Property Address:         4033 TALL TIMBER DRI
                                 ALLISON PARK, PA 15101

       Dear Customer(s):

       Select Portfolio Servicing, Inc. (SPS), the mortgage servicer on the above referenced account, is
       sending this to you to provide information regarding the lien on the real property referenced above. Our
       records indicate that your obligation has either been discharged or is subject to an automatic stay order
       under the United States Bankruptcy Code. This notice and any enclosed documents are for compliance
       and informational purposes only and do not constitute a demand for payment or an attempt to collect
       such obligation. Even though your personal liability on the note may be discharged or subject to an
       automatic stay, the terms of the mortgage remain in effect and the owner of the mortgage, as lien
       holder, continues to have a lien on the real property.

       SPS has received correspondence that we believe may be a request for assistance, or you submitted a
       Request for Mortgage Assistance Form (RMA). Unfortunately, the account is ineligible for one or more
       resolution options or it is ineligible for the option you selected on the RMA.

       SPS may be able to help you with an alternate resolution option. Please contact us for details.

       Notice of Error or Information Request
       If you believe there has been an error with the account or you require additional information, you may
       send a written Notice of Error or Information Request. All Notices of Error or Information Requests must
       be sent in writing to the address listed below, as this is our exclusive address under Federal law for
       these matters. If you send your correspondence to any other address, it may not be processed in
       accordance with Federal law.
                                             Select Portfolio Servicing, Inc.
                                    PO Box 65277 Salt Lake City, UT 84165-0277




  CF014 1967                                    00237429000066020200                                     0029826252
69239181                                  0029826252-CF014_0069239181
*EOC*      Case 16-21018-CMB        Doc 178    Filed 02/03/21 Entered 02/03/21 11:30:35            Desc Main
                                              Document     Page 4 of 4
       At SPS, any of our trained servicing representatives can assist you with answers to your questions
       about the status or history of your account. If you have any questions or concerns, please contact SPS
       at our toll-free number, 888-818-6032, and representatives are available Monday through Thursday
       between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8 a.m. to 2
       p.m., Eastern Time.

       Sincerely,

       Select Portfolio Servicing, Inc.

                          Esta carta contiene información importante concerniente a sus
                        derechos. Por favor, traduzca esta carta. Nuestros representantes
                       bilingües están a su disposición para contestar cualquier pregunta.
                       Llamenos al numero 800-831-0118 y seleccione/marque la opción 2.

                     This information is intended for informational purposes only and is not
                                    considered an attempt to collect a debt.

       The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit
       applicants on the basis of race, color, religion, national origin, sex, marital status, age (provided the
       applicant has the capacity to enter into a binding contract); because all or part of the applicant's income
       derives from any public assistance program; or because the applicant has in good faith exercised any
       right under the Consumer Credit Protection Act. The Federal agency that administers compliance with
       this law concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street NW.,
       Washington, DC 20552.




  CF014 1967                                                                                           0029826252
